Citation Nr: 1417131	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  04-43 240	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for traumatic arthritis of the left great toe.

2.  Entitlement to a compensable rating before May 22, 2013, for a left hallux valgus.

3.  Entitlement to a rating higher than 10 percent from May 22, 2013, for left hallux valgus.

4.  Entitlement to a rating higher than 20 percent for left foot and ankle arthritis.

5.  Entitlement to a rating higher than 20 percent for right foot and ankle arthritis.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD
A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the record.

In June 2009 and in September 2011, the Board remanded the case for further development.  

In September 2012, the Board notified the Veteran that the Veterans Law Judge who conducted the hearing in March 2008 was no longer at the Board, and that he had the right to another hearing by a Veterans Law Judge who would make the decision on his appeal.  In October 2012, the Veteran responded that he did not desire another hearing.

In April 2013 the Board remanded the case for further development.

The claims for increase for left foot and ankle arthritis and for right foot and ankle arthritis are REMANDED to the RO via the Appeals Management Center.







FINDINGS OF FACT

1.  Traumatic arthritis of the left great toe is manifested by painful motion that is not.  

2.  Prior to May 22, 2013, left hallux valgus was not productive of severe disability equivalent to amputation of the great toe.

3.  From May 22, 2013, left hallux valgus is not productive of more than severe disability equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for traumatic arthritis of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5283, 5284 (2013).

2.  Before May 22, 2013, the criteria for a compensable rating for left hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2013).

3.  From May 22, 2013, the criteria for a rating higher than 10 percent for left hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided pre- and post- adjudication VCAA notice by letters in December 2003 and in March 2006.  The content of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).


See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in December 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded VA examinations in February 2004 and in May 2013.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The Veteran submitted the current claims for increase in December 2003. 

In February 2004 on VA examination, there was a left hallux valgus with a bunion and degenerative joint disease and 20 degrees of plantar flexion and 40 degrees of dorsiflexion.  Movement of the left metatarsophalangeal joint was painful.  The diagnosis was left hallux valgus with traumatic arthritis [by X-ray].  

In April 2006 on VA examination, the Veteran complained of constant severe pain.  Examination showed that pulses in the left foot were normal.  The Veteran could not dorsiflex or plantar flex the toes.  There was a moderate size bunion on the left great toe, which was exquisitely tender to palpation.  The impression was hallux valgus of the left foot with moderate symptoms.  The examiner commented that the Veteran had pain with sitting and walking and pain on manipulation of the feet.

In June 2007, R.D.S., MD, reported findings of moderate left hallux valgus with rigidity of the interphalangeal joint.  Extension of the great toe was to 30 degrees.  Flexion was to -20 degrees.  The pulses were intact.  There was no effusion or swelling of the left foot. 

In October 2007 on VA examination, the Veteran complained that his tolerance for walking and standing was limited to 60 to 90 minutes.  




On examination, there was left hallux valgus.  The first metatarsophalangeal joint was enlarged and tender to palpation.  There were no skin or nail lesions.  Dorsiflexion of the first metatarsophalangeal joint was zero to 38 degrees before repetitions and to 40 degrees with repetitions.  Plantar flexion was from zero to 8 degrees before and after repetitions.  The Veteran complained of pain through the entire range of motion.  There was no apparent weakness, fatigability or loss of coordination during or following three repetitions.  There was minimal left hallux valgus and minimal enlargement of the medial aspect of the distal end of the first metatarsal. 

In July 2009, R.D.S., MD, reported findings of tenderness of the left first metatarsal joint.  There was no effusion or swelling.  The pulses were intact.  Active range of motion was zero at the first MTP joint and passive range of motion was to 45 degrees.  Passive range of motion of the left IP joint was from 10 to 20 degrees.

In September 2009 on VA examination the Veteran complained of falling and tripping due to his left foot.  He complained of pain and swelling at rest, and when standing or walking.  He stated that he did not have weakness or fatigability.  His occupation was affected as he had fallen several times on his walking route with the U.S. Postal Service.

Examination revealed a normal gait.  The Veteran had functional limitation with standing and walking and required rest after an hour.  There was tenderness along the plantar fascia, but no ulcerations, callosities, instability, or abnormal wear patterns of the shoes.  There was a left hallux valgus deformity with very mild hallux rigidus.  

Private medical records, including left foot imaging in October 2010, showed degenerative changes and no acute fracture or dislocation.




In May 2013, R.D.S., MD, reported that the Veteran had left hallux valgus and arthritis.  There was evidence of metatarsalgia.  There was no history of surgery.  The Veteran did not have claw foot (pes cavus), or malunion or nonunion of the tarsal or metatarsal bones, surgical scars, or other pertinent findings, symptoms, or complications.  The physician stated that the disability was the functional equivalent of amputation of the great toe, and that there was no effective function remaining other than that which would be equally well served by an amputation with prosthesis, including balance and propulsion.

In May 2013 on VA examination, the pertinent findings were mild to moderate symptoms due to hallux valgus and mild to moderate symptoms of hallux rigidus.  The Veteran did not have claw foot, malunion or nonunion of tarsal or metatarsal bones, or other foot injury.  The Veteran had no evidence of weak foot or associated scars.  The Veteran did have tenderness to the first MTP joint with mild redness and mild swelling of the foot.  The Veteran was able to heel and toe walk with pain and difficulty.  

The VA examiner stated that the left foot disability was not productive of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The VA examiner noted that the Veteran was able to do his job, but he had to take frequent breaks and limited prolonged walking or standing.   

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.




Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Rating Criteria

Service-connected traumatic arthritis of the left great toe is currently rated 10 percent under Diagnostic Code 5010 and 5283.    

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for limitation of motion with satisfactory evidence of painful motion; and 20 percent with occasional incapacitating exacerbations. 
 
Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones are rated on a scale of 10, 20, or 30 percent for symptoms productive of moderate, moderately severe, and severe disability, respectively.

Left hallux valgus was rated zero percent before May 22, 2013, and 10 percent from that May 22, 2013 under Diagnostic Code 5280 for unilateral hallux valgus.  Under Diagnostic Code 5280, unilateral hallux valgus is assigned a 10 percent rating if severe, if equivalent to amputation of the great toe; or if operated on with resection of metatarsal head.  The maximum disability rating assignable under Diagnostic Code 5280 is 10 percent.  






Another potentially applicable Diagnostic Code is Diagnostic Code 5284.  Under Diagnostic Code 5284, other foot injury is rated 10 percent for moderate disability; 20 percent rating for moderately severe disability, and 30 percent rating for severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  

Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis, for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; or (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63.

Analysis

Traumatic Arthritis of the Left Great Toe

The Veteran's statements describing the symptoms of his service-connected left hallux valgus and traumatic arthritis of the left great toe are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, the statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  





The traumatic arthritis of the left great toe is rated 10 percent.  A 10 percent rating equates to degenerative arthritis with limitation of motion with satisfactory evidence of painful motion.  Diagnostic Codes 5010, 5003.  There is no evidence of occasional incapacitating exacerbations with two or more minor joint groups to warrant a 20 percent rating under Diagnostic Code 5003.  There is no other applicable Diagnostic Code beyond Diagnostic Code 5003 to rate limitation of motion of the left great toe due to arthritis.

Also on VA examination in May 2013, the VA examiner found that the Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  In the absence of such evidence, a separate compensable rating under Diagnostic Code 5283 is not warranted.  

Left Hallux Valgus 

Left hallux valgus was rated zero percent before May 22, 2013, under Diagnostic Code 5280 and 10 percent from May 22, 2013.  Under Diagnostic Code 5280, unilateral hallux valgus is rated 10 percent rating if equivalent to amputation of the great toe, which is the maximum rating under Diagnostic Code 5280. 

A Rating before May 22, 2013

Before May 22, 2013, there is no evidence of severe hallux valgus equivalent to amputation of the great toe or of an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

A Rating from May 22, 2013

From May 22, 2013, left hallux valgus is rated 10 percent, which is the maximum rating under Diagnostic Code 5280.




The current rating of 10 percent for traumatic arthritis and the 10 percent for left hallux valgus combines to a 20 percent rating.  38 C.F.R. § 4.25.  A combined rating higher than 20 percent is not warranted for "other foot injuries" under 38 Diagnostic Code 5284, as the evidence does not show that the Veteran has any other functional limitations that are not already compensated for under Diagnostic Codes 5010 and 5003 and 5280 and 5283.  And the Veteran also has a separate rating of 20 percent for left foot and left ankle arthritis.  As there is no other  functional limitations that are not already compensated for, the assignment of a rating under Diagnostic Code 5284 would be pyramiding and not permissible under 38 C.F.R. § 4.14) (while various manifestations of a single disability may be assigned separate ratings, the evaluation of the same disability manifestations under different diagnoses is not).

And further staged ratings during the appeal period are not warranted.

Summary

The preponderance of the evidence is against a rating higher than 10 percent for traumatic arthritis of the left great toe on the basis of painful motion and involvement of the metatarsal bones. 

The preponderance of the evidence is against a compensable rating for left hallux valgus before May 22, 2013, on the basis of functional loss equivalent to amputation of the great toe.

The preponderance of the evidence is against a rating higher than 10 percent for left hallux valgus, which is the maximum rating under Diagnostic 5280, from May 22, 2013, considering the criteria for other foot injury under Diagnostic Code 5284. 






Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability levels due to left hallux valgus under Diagnostic Codes 5010, 5003, 5280, 5283, and 5284. In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability. 





ORDER


A rating higher than 10 percent for traumatic arthritis of the left great toe is denied.

A compensable rating before May 22, 2013, left hallux valgus is denied.

A rating higher than 10 percent from May 22, 2013, left hallux valgus is denied.


REMAND

In a rating decision in September 2013, the RO denied the claims for increase for left foot and ankle arthritis and for right foot and ankle arthritis.  In a statement in December 2013, the Veteran's representative filed a notice of disagreement to rating decision.  As the RO has not had the opportunity to issue a statement of the case, the claims are remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41   (1999).

Accordingly, the case is REMANDED for the following action.  

Furnish the Veteran and his representative a statement of the case on the claims for increase left foot and ankle arthritis and for right foot and ankle arthritis. In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).





The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


